Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Please note that this application is a CON of U.S. application No. 16/227,734 (ABN) and recites the same claims 1-24, recited in the parent application No. 16/227,734, which was subject to under pre-AIA  35 U.S.C. 103(a). Therefore, the same rejections are reiterated hereto.

Status of the Claims
	Claims 1-24 are pending.
Priority
This application filed on 08/24/2020, is a CON of U.S. application No. 16/227,734 (ABN), which is a CON of U.S. application No. 15/424,949, filed on 02/06/2017 (ABN), which is a CON of U.S. application No. 14/193,463, filed on 02/28/ 2014 (ABN), which claims priority to U.S. provisional application Nos. 61/828,938, filed 05/30/ 2013; and 61/771,446, filed 03/01/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS document was considered. A signed copy of Form PTO-1449 is enclosed herewith. 





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ballantyne et al (hereinafter, “Ballantyne”, Am. J. Cardiol., 2012, 110, 984-992), in view of Velliquette et al (hereinafter, “Velliquette”, J. Clinical. Lipidology, 2009, 3, 281-288).
Applicants claim a method of lowering lower triglycerides (TGs) and a fatty desaturation index (FADI) in a subject on statin therapy, wherein the subject has a baseline fasting TGs of about 200 mg/dl to about 500 mg/dl, comprising administering a pharmaceutical composition comprising about 4 g/day of ethyl eicosapentaenoic acid (E-EPA) to the subject. 
Similar to a method of claim 1, Ballantyne discloses a method of lowering TG in statin treated patients having persistent high TGs, comprising administering a composition comprising ≥ 96% pure E-EPA for 12 weeks (see title of the article and abstract). Ballantyne discloses statin treated patients at high cardiovascular risk and having baseline:  i) TG levels of from ≥200 mg/dl to < 500 mg/dl; and ii) LDL-C levels of from ≥ 40 mg/dl to < 115 mg/dl.  Ballantyne discloses, wherein the administration 4 g/day of E-EPA to the patients, resulted in greater decrease in the levels of for example: i) TG; ii) LDL-C; iii) apolipoprotein B; iv) total cholesterol; HDL-C; v) lipoprotein associated phospholipase A2; vi) HDL-C; vii) VLDL-C; and viii) total cholesterol versus the corresponding levels in placebo. Please see abstract, pages 984 through first ¶ on second right half of page 985, Figures 1-3 and Tables 1-4. Ballantyne discloses body mass index not greater than 45 kg/m2 (see second ¶ on second right half of page 985 and table 1).
Ballantyne discloses that increase prevalence of cardiovascular diseases such as obesity, diabetes and atherosclerotic coronary heart disease has been found to be associated with markedly increased TG levels in patients (see page 984). Ballantyne discloses that statins are the first line of therapy for patients having high TG levels and further discloses that if TG levels remain ≥200 mg/dl and < 500 mg/dl after optimization of LDL-C levels with statin therapy, known adjunct therapeutic options include omega-3 fatty acids (see page 984-985).  Ballantyne discloses statin exemplified by atorvastatin, rosuvastatin or simvastatin (see third ¶ on second left half of page 985).  Ballantyne discloses that the article (see page 985) is a result of clinical trial number NCT01047501 published by ClinicalTrials.gov (first received on January 10, 2010, and updated on January 26, 2011, cited and submitted by the applicants in the instant application).
Ballantyne differs from the independent claims only insofar as Ballantyne is not explicit in teaching a step of determining a baseline FADI associated with the subject.  
Applicants disclose, wherein FADI may include a ratio of: i) palmitoleic acid (C16:1) to palmitic acid (C16:0), i.e., C16:1/16:0; and ii) oleic acid (C18:1) to stearic acid (C18:0), i.e., C18:1/C18:0 (see for, example, instant specification, ¶ 0006).  
However, the claimed invention would have been over Ballantyne, because at the time of the instant invention, the correlation between TG levels and FADI was well known in the art.
For example, Velliquette discloses stearoyl-CoA desaturase (SCD) indexes C18:1/18:0 and C16:1/16:0. Velliquette discloses that the desaturase indexes C18:1/18:0 and C16:1/16:0 positively correlated with TG levels. SCD reads on the “a fatty acid desaturase” of the instant claims. Similar to Ballantyne (see discussions above), Velliquette discloses elevated TG levels as a recognized risk factor for cardiovascular disease. Velliquette discloses stearoyl-CoA desaturase (SCD) as the rate limiting enzyme in the biosynthesis of monounsaturated fatty acids associated with TG synthesis.  Please see abstract, page 281 through ¶s 1-3 on the left half of page 282, ¶s 2-3 on the right half of page 284, figure 1 and page 285 under the heading “Discussion”.  Velliquette discloses that the product-to-precursor ratios represent a measure of desaturase activity that correlates with TG levels in different cardiovascular conditions. For example: (i) 18:1/18:0 ratio provides a measure of desaturase activity that correlates with TG levels in normal and hypertriglyceridemic subjects; and (ii) 16:1/16:0 ratio shows a correlation with systemic inflammation, insulin resistance, and metabolic syndrome. See ¶ 3 on the left half of page 282. 
Similar to Ballantyne(see discussions above), Velliquette discloses, wherein the administration of EPA dose dependently decreases: i) desaturase mRNA expression; and ii) proteins known to be involved in the transcriptional regulation of desaturase (see abstract, figures 2-3 and last ¶ on right half of page 284 through first ¶ on left half of page 285). Decreasing desaturase mRNA expression would necessarily results in decrease biosynthesis of monounsaturated fatty acids such as palmitoleic acid (16:1) and oleic acid (18:1). Therefore, the 16:1/16:0 and 18:1/18:0 ratios would also be expected to decrease.
Regarding the use of fatty acid ratios, Velliquette on left half of page 282, ¶ 3 states: “Given the spectrum of clinical states correlating with SCD activity and the feasibility of monitoring changes in SCD activity through surrogate fatty acid ratios, it is not surprising that the pharmaceutical industry is interested in SCD as a novel drug target”. 
Therefore, at the time of the instant invention, a person of ordinary skill in the art would have found it obvious to modify Ballantyne with Velliquette in order to arrive at the invention of instant claim 1. The skilled artisan would have had a reasonable expectation that the administration of about 4 g/day of E-EPA to the patient population of Ballantyne, would result in lowering TG, LDL-C and FADI. This is because E-EPA is known for its TG lowering ability and correlation between TG and FADI is known (see discussions above). A skilled artisan would have determined a baseline FADI prior to administering the E-EPA in order to assess the changes in FADI after administering E-EPA. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
Independent claim 14 is similar to claim 1, however, the method differs slightly in that claim 14 requires: i) lowering LDL-C; ii) that the 4g/day of E-EPA comprises at least about 90% by weight of all fatty acids present; and iii) E-EPA is administered for at least about 12 weeks.
The limitations of claim 14 are addressed by the Ballantyne, wherein Ballantyne discloses lowering LDL-C and ≥ 96% pure E-EPA for 12 weeks (see discussions above). 
Independent claim 21 is similar to claim 1, however, the method differs slightly in that claim 21 requires that the 4g/day of E-EPA comprises at least about 90% by weight of all fatty acids present and E-EPA is administered for at least about 12 weeks.
The limitations of claim 21 are addressed by the Ballantyne, wherein Ballantyne discloses ≥ 96% pure E-EPA for 12 weeks (see discussions above).
Independent claim 23 is similar to claim 1, however, the method differs slightly in that claim 23 only requires lowering FADI.
The limitation of lowering FADI has been addressed in the discussions above. The Examiner applies the same reasons hereto.
Regarding claims 1 and 14, the recited intended outcomes of the method of claims 1 and 14, resulting in the reduction of: a) TGs and FADI (claim 1); or b) TGs, LDL-C and FADI (claim 14), is not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
In the instant case, Ballantyne and Velliquette combine to disclose a method of claims 1 and 14 (see discussions above). Therefore, method of Ballantyne and Velliquette must necessarily produce the same outcomes recited in claims 1 and 14. This is because each of the outcomes recited in claims 1 and 14, is a natural process that flows from the subject and the E-EPA administered. 
Regarding claims 3-7 and 15-16, the recited intended outcomes of the method of claims 1 and 14, resulting in the reduction of: a) LDL-C and/or TGs (claims 3-4 and 15); or b) TGs (claim 5); or c) FADI (claim 6); or d) Apolipoprotein B, total cholesterol, and lipoprotein associated with phospholipase A2 (claim 7); or e) non-HDL-C, VLDL-C, Apolipoprotein B, and/or total cholesterol (claim 16), is not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
In the instant case, Ballantyne and Velliquette combine to disclose a method of claims 1 and 14 (see discussions above). Therefore, method of Ballantyne and Velliquette must necessarily produce the same outcomes recited in claims 3-7 and 15-16. This is because each of the outcomes recited in claims 1 and 14, is a natural process that flows from the subject and the E-EPA administered. 
Regarding claims 8, 10 and 19-20, Ballantyne discloses ≥ 96% pure E-EPA (see discussions above).
Regarding claim 9, Ballantyne discloses, wherein the composition comprising E-EPA is administered for 12 weeks (see discussions above).
Regarding claim 11, Ballantyne discloses atorvastatin, rosuvastatin and simvastatin (see discussions above).
Regarding claim 12, Ballantyne discloses body mass index not greater than 45 kg/m2 (see discussions above).
Regarding claims 13, 17-18, 22 and 24, the determination of a second desaturase index would have been a matter well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of the knowledge generally available to the skilled artisan. Such a selection would have been made in accordance with a variety of factors, such as the type and severity of cardiovascular conditions associated with TG levels. Velliquette discloses that the product-to-precursor ratios represent a measure of desaturase activity that correlates with TG levels in different cardiovascular conditions. For example: i) 18:1/18:0 ratio provides a measure of desaturase activity that correlates with TG levels in normal and hypertriglyceridemic subjects; and ii) 16:1/16:0 ratio shows a correlation with systemic inflammation, insulin resistance, and metabolic syndrome. See discussions above. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,060,982
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,060,982 (reference patent).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent and the instant application are drawn to obvious variations of treating a subject on statin therapy
The referenced patent (e.g., claim 1), claims a method of using an omega-3 fatty acid such as EPA in order to treat high TG levels in a subject receiving statin therapy. The reference patent differs from the instant application only insofar as it does not explicitly claim using E-EPA, i, e., an omega-3 fatty acid ethyl ester. However, the reference patent discloses, wherein in a related embodiment, the fatty acid comprises a derivative of EPA, for example ethyl eicosapentaenoate (ethyl-EPA or E-EPA). Please see column 1, lines 37-39.
Since the reference patent clearly provides for E-EPA, the selection of a method of suing E-EPA from the reference patent embodiment would have been obvious.
For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter. 

U.S. Patent No. 9,585,856
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,585,856 (reference patent).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent and the instant application are drawn to obvious variations of treating a subject on statin therapy
The referenced patent (e.g., claim 1), claims a method of using an omega-3 fatty acid such as EPA in order to treat high TG levels in a subject receiving statin therapy. The reference patent differs from the instant application only insofar as it does not explicitly claim using E-EPA, i, e., an omega-3 fatty acid ethyl ester. However, the reference patent discloses, wherein in a related embodiment, the fatty acid comprises a derivative of EPA, for example ethyl eicosapentaenoate (ethyl-EPA or E-EPA). Please see column 1, lines 43-46.
Since the reference patent clearly provides for E-EPA, the selection of a method of suing E-EPA from the reference patent embodiment would have been obvious.
For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter. 

U.S. Patent No. 9,072,715
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,072,715 (reference patent).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent and the instant application are drawn to obvious variations of treating a subject on statin therapy
The referenced patent (e.g., claim 1), claims a method of using an omega-3 fatty acid such as EPA in order to treat high TG levels in a subject receiving statin therapy. The reference patent differs from the instant application only insofar as it does not explicitly claim using E-EPA, i, e., an omega-3 fatty acid ethyl ester. However, the reference patent discloses, wherein in a related embodiment, the fatty acid comprises a derivative of EPA, for example ethyl eicosapentaenoate (ethyl-EPA or E-EPA). Please see column 1, lines 42-46.
Since the reference patent clearly provides for E-EPA, the selection of a method of suing E-EPA from the reference patent embodiment would have been obvious.
For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter. 

U.S.  Patent No. 8,613,945
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,613,945 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent and the instant application are drawn to obvious variations of treating a subject on statin therapy
The referenced patent (e.g., claim 1), claims a method of using an omega-3 fatty acid such as EPA in order to treat high TG levels in a subject receiving statin therapy. The reference patent differs from the instant application only insofar as it does not explicitly claim using E-EPA, i, e., an omega-3 fatty acid ethyl ester. However, the reference patent discloses, wherein in a related embodiment, the fatty acid comprises a derivative of EPA, for example ethyl eicosapentaenoate (ethyl-EPA or E-EPA). Please see column 1, lines 36-38.
Since the reference patent clearly provides for E-EPA, the selection of a method of suing E-EPA from the reference patent embodiment would have been obvious.
For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter. 

U.S. Patent No. 8,617,594
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,617,594 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent and the instant application are drawn to obvious variations of treating high TG levels in a subject.
The referenced patent (e.g., claim 1), claims a method of using an omega-3 fatty acid such as EPA in order to treat high TG levels in a subject. The reference patent differs from the instant application only insofar as it does not explicitly claim using E-EPA, i, e., an omega-3 fatty acid ethyl ester. However, the reference patent discloses, wherein in a related embodiment, the fatty acid comprises a derivative of EPA, for example ethyl eicosapentaenoate (ethyl-EPA or E-EPA). Please see column 1, lines 36-40
Since the reference patent clearly provides for E-EPA, the selection of a method of suing E-EPA from the reference patent embodiment would have been obvious.
For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter. 

US Patent No. 8,454,994
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent No. 8,454,994 594 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent and the instant application are drawn to obvious variations of treating a subject on statin therapy.
The referenced patent (e.g., claim 1), claims a method of using an omega-3 fatty acid such as EPA in order to treat a subject on statin therapy. The reference patent differs from the instant application only insofar as it does not explicitly claim using E-EPA, i, e., an omega-3 fatty acid ethyl ester. However, the reference patent discloses, wherein in a related embodiment, the fatty acid comprises a derivative of EPA, for example ethyl eicosapentaenoate (ethyl-EPA or E-EPA). Please see column 1, lines 36-40
Since the reference patent clearly provides for E-EPA, the selection of a method of suing E-EPA from the reference patent embodiment would have been obvious.
For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference patent subject matter. 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629